Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23 & 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wysong et al.(2019/0256679).
Wysong et al. discloses methods for producing closed cell rigid polyurethane/polyisocyanurate  foams comprising reacting a reactive mixture of polyisocyanate as claimed, aromatic polyester polyol of functionality as claimed, including 2.2, methylal as blowing agent, including in amounts/proportions as claimed, {Note: Table 2}, as well as accompanying inclusion of HFO-1336mzz-Z [claim 25]{Note, again: Table 2}, wherein products having favorable closed cell contents and insulative values are obtained {see Abstract paras [0008]-[0020], Examples, Tables and claims}.  Though volume retention criteria as claimed are not specifically expressed by Wysong et al., owing to the closeness of the property dictating materials involved, it is held that these features as claimed are inherently possessed by the teachings of Wysong et al.   

Applicant’s arguments have been considered. However, rejection is maintained for the reasons set forth above.
As indicated in the rejection above, amounts of methylal as claimed are identified in Table 2 of Wysong et al.  Beyond allegations to the contrary, difference in fact is not seen.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10, 12-13, 15-18 and 22 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter is identified because the prior art, including Wysong et al. taken alone or in combination with other prior art, is not sufficient in its teaching or fair suggestion of processes for forming rigid and closed cell foams based on aromatic polyester polyols as claimed and having volume retention characteristics as claimed while being formed using methylal as the sole/only blowing agent and/or methylal involved blowing agent combinations as defined by the claims.
As to the range of methylal presence level values now set forth in claim 23, sufficient support is seen to be evident based on a full consideration of the totality of the preponderant evidence of record, including paragraphs [0016] & [0031] and the Examples of the specification, even though explicit support for this range of values is not set forth by applicant’s originally filed supporting disclosure.    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/           Primary Examiner, Art Unit 1765